Dear Mr. Russell:
This office is in receipt of your request for an opinion of the Attorney General in regard to the position of registrar of voters.
You ask if the registrar of voters is considered to be an employee of the governing authority of the parish in which he serves or an employee of the State of Louisiana.
We do not feel a clear cut answer can be given to your question. This office observed in Atty. Gen. Op. No. 81-691, "that the office of Registrar of Voters is a hybrid position". This statement was made following the observation that the Registrar of Voters in each parish is appointed by the governing authority of the Parish, Art. XI, Sec. 5, but, as you recognize, prohibits enactment of a law which would provide for removal from office by the appointing authority. It was further noted that the Registrar and one assistant are unclassified employees within the state civil service, whereas the other employees of the registrar's office are civil service employees, Art. X, Sec 2(B)(4). It was additionally recognized that the Registrar of Voters and employees were not members of the State Employees Retirement System but a separately established system, R.S.11:2031 et seq., with the salary of the Registrar of Voters being paid jointly by the state and the Parish, R.S. 18:59, 59.1. This office concluded the police jury could deem the registrar of voters an employee to permit him coverage under its health insurance contract.
In line with these observations, we find in R.S. 42:62(9) the legislature, for the purposes of the dual officeholding statute, in setting forth the meaning of "political subdivision", has included in the list the "registrar of voters" as a separate political subdivision.
Consequently, we must conclude the classification of the Registrar of Voters will have to be determined on the basis of the facts of each situation and cannot be strictly categorized as an employee of the state or the parish governing authority.
We regret that we cannot give you a more definitive answer, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                     RICHARD P. IEYOUB Attorney General
                                  By: _________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR